FILED
                             NOT FOR PUBLICATION                            OCT 25 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



NGADIMIN MARTOREBO,                              No. 07-75108

               Petitioner,                       Agency No. A095-618-243

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted October 19, 2010 **

Before:        O’SCANNLAIN, TALLMAN, and BEA, Circuit Judges.

       Ngadimin Martorebo, a native and citizen of Indonesia, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his application for withholding of removal

and denying his motion to remand. We have jurisdiction under 8 U.S.C. § 1252.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We review for substantial evidence factual findings, Nagoulko v. INS, 333 F.3d

1012, 1015 (9th Cir. 2003), and for abuse of discretion the denial of a motion to

remand, Romero-Ruiz v. Mukasey, 538 F.3d 1057, 1062 (9th Cir. 2008). We deny

the petition for review.

      Substantial evidence supports the BIA’s denial of withholding of removal

because Martorebo failed to demonstrate it is more likely than not that he or his

children will be persecuted because his children are citizens of the United States.

See Nagoulko, 333 F.3d at 1018 (fear of future harm is too speculative).

      The agency was within its discretion in denying Martorebo’s motion to

remand because the BIA considered the evidence submitted and acted within its

broad discretion in determining that the evidence was insufficient to warrant

remand. See Romero-Ruiz, 538 F.3d at 1062 (“The BIA abuses its discretion if its

decision is arbitrary, irrational, or contrary to law.”) (internal citation and

quotations omitted).

      PETITION FOR REVIEW DENIED.




                                            2                                     07-75108